Citation Nr: 1505981	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for recurrent dislocation of the right shoulder, status postoperative reconstruction/Bankart repair with degenerative joint disease and scar, prior to October 11, 2011.
 
2. Entitlement to an initial rating in excess of 20 percent for recurrent dislocation of the right shoulder, status postoperative reconstruction/Bankart repair with degenerative joint disease and scar, from October 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for the Veteran's right shoulder disorder and assigned the same an initial noncompensable rating. A February 2009 rating decision granted a 10 percent rating, effective June 18, 2003. In a November 2012 decision, the Board granted a rating of 20 percent for the period beginning October 11, 2011, but denied a rating in excess of 10 percent for the period prior to October 11, 2011. 

In April 2005, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's claims folder. 

The Veteran subsequently appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court). Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate that portion of the decision that denied an increased rating for the period prior to October 11, 2011, and a rating in excess of 20 percent from October 11, 2011. By an Order dated May 2013, the Court granted the parties' Joint Motion, vacated that portion of the decision that denied an increased rating for the period prior to October 11, 2011, and a rating in excess of 20 percent for the period from October 11, 2011, and remanded the claim to the Board for compliance with the directives specified by the Court. 

Most recently, in May 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their Joint Motion, the parties challenged the adequacy of the January 2010 and October 2011 VA examinations for not addressing the Veteran's hypermobility of the joints, including the right shoulder, and his Ehlers-Danlos syndrome. The parties also found the examinations to be inadequate for not addressing where pain on motion of the right shoulder began and at what point in his range of motion the Veteran's functional loss began due to pain. Thus, in its September 2013 remand, the Board determined that another remand was necessary to address the issues raised in the Joint Motion, as well as to permit the AOJ the opportunity to address whether the schedular ratings are appropriate in light of the Veteran's Ehlers-Danlos syndrome and as directed in the Joint Motion. 

The Veteran was afforded a VA examination in October 2013, at which time the examiner did not report as to what point in his range of motion the Veteran's functional loss began due to pain, and instead reported that the Veteran did not have any functional loss and/or functional impairment. However, despite being asked to discuss the Veteran's Ehlers-Danlos syndrome, and being specifically asked to identify any resulting functional impairment from such condition, the examiner simply reported that such was diagnosed in 2010 and was a pertinent physical finding, complication, condition, or sign/symptom related to the right shoulder diagnoses rendered, recurrent dislocation right shoulder, status-post reconstruction/Bankart repair and degenerative joint disease. 

In May 2014, the Board found that the October 2013 VA examination was inadequate, as it did not respond fully to the Board's inquiries, and directed the AOJ to afford the Veteran an additional VA examination. In July 2014, the Veteran underwent VA examination and the examiner, in pertinent part, determined that Veteran did not exhibit pain during right shoulder flexion to 170 degrees and exhibited right shoulder pain at 150 degrees during abduction to 180 degrees. The examiner noted that the Veteran's range of motion did not conform to the normal range of motion identified but was normal for the Veteran, as he had joint hypermobility consistent with Ehlers-Danlos syndrome. 

The examiner reported that the Veteran was able to perform repetitive testing, without additional limitation in range of motion. The examiner reported that the Veteran had functional loss and/or functional impairment of the shoulder, including more movement than normal and pain on movement; however, she attributed such to the Veteran's left shoulder and not his right shoulder. Clarification is thus required, as findings related to the left shoulder are not relevant in the current appeal and it remains unclear if the examiner intended to attribute her findings to the Veteran's right shoulder. On remand, the AOJ obtain a sufficient addendum opinion to the July 2014 VA examination report.

Also, during the July 2014 VA examination, the Veteran reported that through vocational rehabilitation, he was enrolled in archeology courses and was also considering a culinary career. On remand, the AOJ should obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder, as well as his updated VA treatment records dated since July 2014. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Milwaukee, Wisconsin, dated from July 2014 to the present, as well as his VA vocational rehabilitation folder, if any. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Then, forward the Veteran's claims file to the examiner who conducted the July 2014 VA examination and request an addendum opinion. If that examiner is not available or if she determines that another physical examination of the Veteran is required, so schedule the Veteran.

The examiner should clarify her comments that the Veteran exhibited functional loss and/or functional impairment of the shoulder, including more movement than normal and pain on movement, attributed to the left shoulder, in her examination report; and specifically report if the Veteran's right shoulder disability is characterized by functional loss and/or functional impairment, and if so, the degree to which such loss and/or impairment reduces any motion.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. After completing any further development deemed necessary, the AOJ should readjudicate the appeal, to again include consideration of the provisions of 38 C.F.R. § 3.321(b)(1) (2014) (address whether the schedular ratings are appropriate in light of the diagnosis of hypermobility/Ehlers-Danlos syndrome). If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


